IN THE SUPREME COURT OF THE STATE OF NEVADA


                 PNC BANK, NATIONAL                                    No. 67727
                 ASSOCIATION,
                                   Appellant,
                              vs.                                             FILED
                 BRAD REIPLINGER; AND DANA
                 REIPLINGER,                                                  APR 19 2016
                                   Respondents.                               MAME K. LINDEMAN
                                                                           CLERK OF SUPREME COURT


                                                                               DEPUTY CLERK
                                      ORDER DISMISSING APPEAL

                             Pursuant to the stipulation of the parties, and cause
                 appearing, this appeal is dismissed. The parties shall bear their own costs
                 and attorney fees. NRAP 42(b).
                             It is so ORDERED.



                                                    CLERK OF THE SUPREME COURT
                                                    Trade K. Lindema




                 cc: Hon. Kathleen E. Delaney, District Judge
                      Thomas J. Tanksley, Settlement Judge
                      Ballard Spahr, LLP
                      Del Grosso Law, Ltd.
                      Eighth District Court Clerk




 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 (01-1947 ieen

                                                                                     Ka- 1 2290